DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/18/2021 has been entered. Claims 16, 18, and 20 have been canceled. Claims 1, 6, 9, 12, 15, 19, 22, 24, and 25 have been amended. Claim 27 has been added. Claims 1, 2, 5-10, 12-15, 19, 22-25, and 27 are pending.
Response to Arguments
Applicant’s arguments, see pages 13-18 of the Remarks, filed 11/18/2021, with respect to claims 1, 12, and 22 have been fully considered and are persuasive.  The rejection of claims 1, 12, and 22 has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 5-10, 12-15, 19, 22-25, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
In accordance to the prior arts: 20180342185 teaches a display device includes a defect inspection circuit, and a display panel including a display area in which an image is displayed, and a peripheral area positioned outside the display area. The display panel includes at least one sensing wire positioned in the peripheral area and connected to the defect inspection circuit. The defect inspection circuit includes a resistance detection circuit that detects a resistance of the at least one sensing wire based on an output signal corresponding to the at least one sensing wire, a memory that stores first resistance information related to the resistance of the at least one sensing wire detected in a first inspection operation, and a 
Prior arts fail to disclose or suggest a display driving circuit comprising a central area and a boundary area surrounding the central area, the display driving circuit comprising: the first crack detector circuit comprises: a pulse generator circuit configured to generate the first test signal toggling between a high level and a low level at a certain period; and a pulse detector circuit configured to set a result of comparing the first test signal with the first reception signal as a crack flag in a register, wherein the first crack detector circuit, in response to a second test command, outputs a location information signal comprising location information about a crack sensing line where a crack has occurred among the first crack sensing line and the second crack sensing line.
Claim 1, prior arts fail to disclose or suggest a display driving circuit comprising a central area and a boundary area surrounding the central area, the display driving circuit comprising: a first crack detector circuit arranged in the central area and configured to detect a crack in the display driving circuit and output a test result signal; and a first crack sensing line in the boundary area, wherein the first crack detector circuit is configured to: transmit a first test signal to a first end of the first crack sensing line, receive a first reception signal from a second end of the first crack sensing line, and output the test result signal according to a result of comparing the first test signal with the first reception signal, and wherein the first crack detector circuit comprises: a pulse generator circuit configured to .
Claim 12, prior arts fail to disclose or suggest a display driving circuit comprising a central area and a boundary area surrounding the central area, the display driving circuit comprising: a first crack detector circuit in the central area; .
Claim 22, prior arts fail to disclose or suggest a display device comprising: a display panel comprising a plurality of pixels arranged in rows and columns; and a display driving circuit providing a driving signal to a plurality of data lines connected to the plurality of pixels, and comprising a crack detector circuit, wherein the crack detector circuit, in response to a test command, detects a crack in the display driving circuit, and outputs a test result signal including information about 8Application No. 17/060,719Customer No. 74,712 Response - November 18, 2021Attorney Docket No.: SAM-58188 whether a crack has occurred in the display driving circuit to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        1/11/2022